DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2010/0138056) in view of Zhang (US 2004/0177132), Hadley (US 2004/0044693), and Wallace (US 2014/0208785).
	As to claims 1 and 3, Holmes teaches a method comprising supplying electrical power to a fan 120A to cause the fan 120A to spin and cool peripheral cards 150 operating within a chassis of an information handling system (Fig. 3).
	Holmes does not explicitly teach receiving, by a hardware processor, an identifier sent via bus from a peripheral card. However, Zhang teaches that it is known to receive peripheral card identification via a bus (paragraph 30). Furthermore, Hadley teaches that it is known to receive, via a hardware processor (paragraph 19), peripheral card identification data such as a manufacturer and model number in addition to various information necessary for intended use of a peripheral card (paragraph 33). Therefore it 
	Holmes, as modified, does not explicitly teach querying an electronic database for the identifier, wherein the database electronically associates cooling criteria and identifiers of peripheral cards including the identifier sent via the bus, retrieving the cooling criteria from the database that is associated with the identifier sent via the bus, and supplying the electrical power to the fan according to the retrieved cooling criteria. However, Holmes does teach that peripheral cards 150 require cooling at different rates (paragraph 24) and Hadley teaches that a card identifier can be used for the purpose of retrieving information necessary for the intended use of the peripheral card (paragraph 33). Furthermore, Wallace teaches that it is known to associate cooling criteria with a plurality of components via look-up tables in an electronic database, wherein an installation specific lookup table can be retrieved based on an identified component included in the system, thereby optimizing system operation by utilizing appropriate cooling criteria for the specific component that is installed (paragraph 44). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include querying an electronic database for cooling criteria and data, and operating the fan 120A based on retrieved cooling criteria associated the identified and installed cards 150 in the manner . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Hirano (US 2005/0092012).
	As to claim 2, Holmes, as modified, does not explicitly teach retrieving a thermal curve as claimed. However, Hirano teaches that it is known to store an optimum thermal curve for a device (paragraphs 95 and 111). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include retrieving a stored thermal curve associated with an installed peripheral card 150 in the same manner as that taught by Hirano in order to optimize system cooling.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Morimoto (US 2010/0170273).
	As to claim 4, Holmes, as modified, does not explicitly teach retrieving a fan voltage as claimed. However, Morimoto teaches that it is known to retrieve an optimal fan voltage from a stored table (paragraph 96). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include retrieving a fan voltage associated with an .

Claims 5-6 are is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Meir (US 2005/0174737).
	As to claims 5-6, Holmes, as modified, does not explicitly teach determining a temperature associated with the cards 150 as claimed. However, Meir teaches determining a temperature associated with a peripheral card based on a received temperature sensor signal representing a temperature associated with the peripheral card in order to control cooling for the card (paragraph 116). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the method of operation of Holmes to include receiving a temperature sensor signal and determining a temperature in the manner as claimed and taught by Meir in order to ensure proper system cooling is performed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, Zhang, Hadley, and Wallace as applied above, and further in view of Hausmann (US 8,820,101).
	As to claim 7, Holmes, as modified, does not explicitly teach retrieving a fan speed as claimed. However, Hausmann teaches that it is known to retrieve an optimal fan speed from a set of fan speeds stored in a memory (claim 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the .

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Zhang, Hadley, Wallace, Hirano, Morimoto, Meir, and/or Hausmann.
	As to claims 8-20, Holmes, as modified and discussed in the rejections above, teaches most of the limitations of the claims and also includes a hardware processor and associated memory storing the operating instructions (Hadley, paragraph 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763